As filed with the Securities and Exchange Commission on August 29, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2014 Date of reporting period:June 30, 2014 Item 1. Schedules of Investments. Scharf Fund Schedule of Investments June 30, 2014 (Unaudited) Shares COMMON STOCKS - 88.20% Value Automobiles - 6.04% Honda Motor Co., Ltd. (b) $ Porsche Automobil Holding SE - ADR (b) Automotive Parts and Accessories - Retail - 4.01% Advance Auto Parts, Inc. Business Services - 2.96% International Business Machines Corp. Computer and Electronic Product Manufacturing - 13.21% Apple, Inc. (e) NCR Corp. (a) Samsung Electronics Co., Ltd. (c) Conglomerates - 1.90% Berkshire Hathaway, Inc. - Class B (a) Direct Health and Medical Insurance Carriers - 2.16% Aflac, Inc. Drug Stores - 3.60% CVS Caremark Corp. General Merchandise Stores - 6.13% Dollar General Corp. (a) Target Corp. Internet Media - 2.20% Baidu, Inc. - ADR (a) Medical Equipment and Supplies - 3.85% Baxter International, Inc. Oil and Gas Support Services - 8.06% Apache Corp. Halliburton Co. Petroleum Refining - 3.68% Chevron Corp. Total SA - ADR Pharmaceutical Preparation and Manufacturing - 10.57% Allergan, Inc. Novartis AG - ADR Sanofi - ADR Property and Casualty Insurance - 5.92% American International Group, Inc. Markel Corp. (a) Rail Transportation - 2.05% Canadian Pacific Railway Ltd. (b) Software Publishers - 7.73% Microsoft Corp. Oracle Corp. Telecommunications - 4.13% China Mobile Ltd. - ADR TOTAL COMMON STOCKS (Cost $107,526,167) MISCELLANEOUS INVESTMENTS - 1.37% Miscellaneous Investments (f) TOTAL MISCELLANEOUS INVESTMENTS (Cost $1,957,380) MONEY MARKET FUNDS - 10.23% First American Tax Free Obligations Fund - Class Z, 0.00% (d) TOTAL MONEY MARKET FUNDS (Cost $15,455,182) Total Investments in Securities (Cost $124,938,729) - 99.80% Other Assets in Excess of Liabilities - 0.20% TOTAL NET ASSETS - 100.00% $ Schedule of Options Written June 30, 2014 (Unaudited) Contracts OPTIONS WRITTEN Value 56 Apple, Inc. Expiration: January 2015, Exercise Price: $530.00 $ TOTAL OPTIONS WRITTEN (Premiums received $84,170) $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of June 30, 2014. (e) A porton of this security is pledged as collateral for written options. (f) Represents previously undisclosed securities which the Fund has held for less than one year. Scharf Balanced Opportunity Fund Schedule of Investments June 30, 2014 (Unaudited) Shares COMMON STOCKS - 67.82% Value Ambulatory Health Care Services - 0.79% Quest Diagnostics, Inc. (e) $ Automobiles - 3.86% Honda Motor Co., Ltd. (b) Porsche Automobil Holding SE (b) Automotive Parts and Accessories - Retail - 3.08% Advance Auto Parts, Inc. Business Services - 1.75% International Business Machines Corp. Computer and Electronic Product Manufacturing - 9.51% Apple, Inc. NCR Corp. (a) Samsung Electronics Co., Ltd. (c) Conglomerates - 0.80% Berkshire Hathaway, Inc. - Class B (a) Direct Health and Medical Insurance Carriers - 1.61% Aflac, Inc. Drug Stores - 2.69% CVS Caremark Corp. General Merchandise Stores - 4.33% Dollar General Corp. (a) Target Corp. Internet Media - 1.73% Baidu, Inc. - ADR (a) Medical Equipment and Supplies - 2.47% Baxter International, Inc. Oil and Gas Support Services - 6.59% Apache Corp. Halliburton Co. Petroleum Refining - 3.06% Chevron Corp. Total SA - ADR Pharmaceutical Preparation and Manufacturing - 7.70% Allergan, Inc. Novartis AG - ADR Sanofi - ADR Property and Casualty Insurance - 5.30% American International Group, Inc. Markel Corp. (a) Rail Transportation - 1.29% Canadian Pacific Railway Ltd. (b) Real Estate - 2.06% HCP, Inc. Software Publishers - 5.59% Microsoft Corp. Oracle Corp. Telecommunications - 3.61% China Mobile Ltd. - ADR Verizon Communications, Inc. (e) TOTAL COMMON STOCKS (Cost $15,893,646) MISCELLANEOUS INVESTMENTS - 0.88% Miscellaneous Investments (f) TOTAL MISCELLANEOUS INVESTMENTS (Cost $245,891) Shares PREFERRED STOCKS - 5.82% Value Closed-End Funds - 3.52% GDL Fund - Series B General American Investors Co., Inc. - Series B Investment Banking and Brokerage - 2.16% Goldman Sachs Group, Inc. - Series B Utilities - 0.14% SCE Trust II TOTAL PREFERRED STOCKS (Cost $1,691,630) ROYALTY TRUSTS - 1.14% Oil and Gas Support Services - 1.14% SandRidge Permian Trust TOTAL ROYALTY TRUSTS(Cost$424,522) Principal Amount CORPORATE BONDS - 0.89% Value Automotive Parts and Accessories - Retail - 0.19% Advance Auto Parts, Inc. 5.75%, 5/1/2020 Computer and Electronic Product Manufacturing - 0.34% Digital Equipment Corp. 7.75%, 4/1/2023 Industrial Containers and Packaging - 0.36% Ball Corp. 5.75%, 5/15/2021 TOTAL CORPORATE BONDS (Cost $262,426) MUNICIPAL BONDS - 3.61% California Health Facilities Financing Authority, Revenue Bonds, Chinese Hospital Association 3.00%, 6/1/2024, Series 2012 California Health Facilities Financing Authority, Revenue Bonds, Persons with Developmental Disabilities 7.11%, 2/1/2021, Series 2011B 7.875%, 2/1/2026, Series 2011B California State, General Obligation, Highway Safety, Traffic Reduction, Air Quality and Port Security Bonds 6.509%, 4/1/2039, Series 2009B California State, General Obligation, Various Purpose 6.20%, 10/1/2019 5.60%, 11/1/2020 6.65%, 3/1/2022, Series 2010 7.95%, 3/1/2036, Series 2010 State of Michigan, General Obligation, School Loan and Refunding Bonds 6.95%, 11/01/2020, Series 2009A TOTAL MUNICIPAL BONDS (Cost $1,073,888) Shares MONEY MARKET FUNDS - 19.91% First American Tax Free Obligations Fund - Class Z, 0.00% (d) TOTAL MONEY MARKET FUNDS (Cost $5,935,893) Total Investments in Securities (Cost $25,527,896) - 100.07% Liabilities in Excess of Other Assets - (0.07)% ) TOTAL NET ASSETS - 100.00% $ Schedule of Options Written June 30, 2014 (Unaudited) Contracts CALL OPTIONS WRITTEN Value 40 Quest Diagnostics, Inc. Expiration: January 2015, Exercise Price: $55.00 $ 12 Verizon Communications, Inc. Expiration: January 2015, Exercise Price: $40.00 TOTAL CALL OPTIONS WRITTEN (Premiums received $27,421) $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of June 30, 2014. (e) A porton of this security is pledged as collateral for written options. (f) Represents previously undisclosed securities which the Fund has held for less than one year. Note 1 – Securities Valuation The Scharf Fund and the Scharf Balanced Opportunity Fund (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks, preferred stocks, and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Debt securities, such as corporate bonds, asset backed securities, municipal bonds, and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchanges where the option is traded. Exchange-traded options that are actively traded are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value. To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board) has delegated day-to-day valuation issues to a Valuation Committee which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of June 30, 2014: Scharf Fund Assets: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
